11/17/2022
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                No. DA 22-0527(c)

IN THE MATTER OF:

S.L., B.L., J.L,

      Youths in Need of Care.


                                     ORDER

      Upon consideration of Appellant Father’s motion for an extension of time,

affidavit in support, and good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellant Father is granted an extension of

time to and including December 27, 2022, within which to prepare, file, and serve

his Opening Brief on appeal.

      No further extensions will be granted.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                         November 17 2022